                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

MICHAEL CHAVIS ET AL.,              *
                                    *
      Plaintiffs,                   *
                                    *
v.                                  *     Civil Case No. 1:17-cv-02729-ELH
                                    *
PLUMBERS & STEAMFITTERS LOCAL       *
486 PENSION PLAN ET AL.,            *
                                    *
      Defendants.                   *
                                    *
                             *************
                         MEMORANDUM OPINION

        On September 13, 2017, Michael Chavis and Stanley Taylorson, Jr. (collectively,

“Plaintiffs”) filed suit against the Plumbers and Steamfitters Local 486 Union’s Pension Plan (“the

Plan”) and members of the Plan’s Board of Trustees (“the Board”) (collectively “Defendants”).

(ECF No. 1). Plaintiffs brought six claims for relief under the Employment Retirement Income

Security Act of 1974 (“ERISA”). Id. In addressing an earlier dispositive motion (ECF No. 33),

Judge Hollander summarized the basis for these claims as Plaintiffs’ assertion that their benefits

were wrongfully suspended when Defendants erroneously concluded that Plaintiffs pursued

“unauthorized employment” post-retirement, such that their benefits could not resume until they

reached age 62 or until their unauthorized employment terminated, pursuant to certain IRS

provisions linking benefits to “bona fide retirement.” (ECF No. 33 at 4–6).

        This case was referred to me for discovery and related scheduling matters.1                  I have

reviewed Defendants’ Motion for Protective Order, Plaintiffs’ Cross-Motion to Compel

Discovery, and the related Oppositions and Replies thereto. (ECF Nos. 57–60). The Court also



1
  On August 27, 2019, this case was referred to then-Magistrate Judge Gallagher for all discovery and related
scheduling. (ECF No. 62). On September 18, 2019, it was reassigned to Magistrate Judge J. Mark Coulson.

                                                     1
held a brief conference call with Counsel on September 25, 2019 to discuss the pending discovery

dispute. On both Motions, I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018).

For the reasons that follow, Defendants’ Motion for Protective Order and Plaintiffs’ Motion to

Compel Discovery each will be GRANTED IN PART and DENIED IN PART.

I.     FACTUAL BACKGROUND

       Plaintiffs allege that they are members of the Plumbers and Steamfitters Local 486 Union

(“the Union”) and participants in the Union’s Pension Plan. (ECF No. 1 ¶¶ 1–2, 20, 74). Each

Plaintiff claims that, after retiring from Union employment, the Defendant-Board initially

approved their applications for pension benefits under the Plan, but later suspended those benefits

wrongfully. Id. ¶¶ 28–32, 38–43, 80–82, 89–94. Plaintiffs also allege that the claims procedures

they encountered in their appeals process were not “reasonable” under the Plan’s terms, and

therefore the Board’s decisions are “entitled to no deference.” Id. ¶¶ 71–72, 134–35.

       Plaintiffs brought six claims for relief under ERISA. Id. ¶ 18. Defendants moved to

dismiss all claims. (ECF No. 24). Judge Hollander dismissed two of Plaintiffs’ claims on August

23, 2018 upon Defendants’ Motion to Dismiss. (ECF No. 34). Plaintiffs’ remaining claims seek

to: (1) recover benefits due, and enforce rights, under the Plan (Id. ¶¶ 136–45); (2) remove

members of the Board of Trustees because they breached their fiduciary duties under ERISA (Id.

¶¶ 147–52, 160–67); and (3) to recover attorneys’ fees (Id. ¶¶ 178–79). On March 29, 2019,

Plaintiffs filed a Joint Motion for Partial Summary Judgment. (ECF No. 45). Defendants filed a

Cross Motion for Summary Judgment on April 12, 2019. (ECF No. 46). Both motions remain

pending. On June 13, 2019, Defendants moved to stay discovery pending the Court’s ruling on

the motions for summary judgment. (ECF No. 51). The Court denied this request but agreed to

extend the discovery deadlines to August 28, 2019. (ECF No. 56 at 1). On August 26, 2019, Judge


                                                2
Hollander granted the parties’ Joint Motion to Amend the Scheduling Order and extended: the

Requests for Admissions deadline until 30 days after this Court’s Order on the pending discovery

motions (ECF Nos. 57, 58, 59, 60); the Discovery Deadline for sixty days after this Court’s Order

regarding the same; and the Dispositive Motions deadline for 90 days after this Court’s Order on

the same. (ECF No. 63).2

        The current discovery disputes relate to redacted documents produced by Defendants in

discovery, Defendants’ objections to ten interrogatories served by Plaintiff Chavis, and the

permissible scope of depositions. (ECF No. 57 ¶¶ 12–14, 16–17). The nature of these disputes

will be outlined in turn.

        First, in response to Plaintiffs’ Requests for Production, Defendants served upon Plaintiffs

redacted versions of the following documents: communications between the Board and other plan

participants regarding those plan participants’ suspension of benefits; a report from Johnson &

Krol, LLC (“the Report”) that contained recommendations concerning the suspension of both

Plaintiffs’ and other plan participants’ benefits; and a copy of the Board’s minutes from April 27,

2009 to September 28, 2017. Id. ¶¶ 12–14. Plaintiffs seek to compel Plaintiffs to produce the

unredacted versions of these documents, particularly seeking the name, address and phone number

of other Plan participants. (ECF No. 58-1 at 5).

        Second, on March 29, 2019, Plaintiff Chavis served his first set of Interrogatories on the

Defendant Plan. (ECF No. 57-2 ¶ 16; ECF No. 58-2 ¶ 14). The first ten interrogatory questions

sought information regarding the suspension of other Plan participants’ benefits, and again

centered around identifying those participants. (ECF No. 60-2 at 6–10). On June 6, 2019, the

Defendant Plan sent a letter requesting that Plaintiff Chavis withdraw these ten Interrogatories.


2
 As discussed with Counsel during the telephone call on September 25, 2019, once an order on these motions is
docketed, such deadlines will commence.

                                                     3
(ECF No. 57-2 ¶ 18; ECF No. 57-7 at 2). Plaintiff Chavis, by letter the same day, denied this

request. (ECF No. 58-2 ¶ 16; ECF No. 58-3 at 2–4). On June 28, 2019, the Defendant Plan served

its Response to Plaintiff’s First Set of Interrogatories, wherein the Plan objected to each of the ten

challenged Interrogatories. (ECF No. 60-2 at 6–10).

        Finally, Plaintiffs served upon various Defendants Notices to Take Depositions. (ECF No.

57-2 ¶ 17). Defendants object to the questioning of these witnesses, to the extent that those

questions pertain to matters outside of the AR. (ECF No. 57-1 at 9, 16).

II.     LEGAL STANDARD

        A.       Motion for Protective Order

        Parties may obtain discovery “regarding any non-privileged matter that is relevant to any

party’s claim or defense and otherwise proportional to the needs of the case.” Fed. R. Civ. P.

26(b)(1). Under Federal Rule of Civil Procedure 26(b)(1), relevance, rather than admissibility,

governs whether information is discoverable. Id. Importantly, the 2015 revisions to Rule 26(b)(1)

removed the often-misconstrued phrase “reasonably calculated to lead to the discovery of

admissible evidence.”3 This Amendment reminds parties that discovery must also be proportional

to the needs of the case, considering “the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Id. Notably both parties and the Court have a




3
  As explained in the Advisory Committee Notes to the 2015 revisions, this phrase was never intended to define the
scope of discovery, nor was it ever intended to bypass the core requirement of relevance for any discovery pursued.
Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment. See also In re: American Medical System,
Inc. Pelvic Repair Systems Product Liab. Litig., 2016 WL 4411506, at *3 (discussing the 2015 amendment to rule
26(b)(1)).

                                                        4
shared responsibility to consider proportionality in resolving discovery disputes. Fed. R. Civ. P.

26(b)(1) advisory committee’s note to 2015 amendment.

       Rule 26(c)(1) permits courts to, “for good cause, issue an order to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense. . . .” Fed. R. Civ. P.

26(c)(1). Further, both Rule 26(c)(1) and Local Rule 104.7 require that prior to requesting court

action, the moving party confers with the other side in good faith to resolve the dispute and provide

certification to that effect. Id. Where a protective order is sought, the moving party bears the

burden of establishing good cause. CX Reinsurance Co. Ltd. v. City Homes, Inc., 2018 WL

5080944 (D. Md. Oct. 18, 2018) (citing Webb v. Green Tree Servicing, LLC, 283 F.R.D. 276, 278

(D. Md. 2012)). This burden requires more than “stereotyped and conclusory statements,” but

rather the “movant must present a ‘particular and specific demonstration of fact’ as to why a

protective order should issue.” Webb, 283 F.R.D. at 279 (quoting Baron Fin. Corp. v. Natanzon,

240 F.R.D. 200, 202 (D. Md. 2006)). “To determine whether the movant has met his burden, a

court must balance the ‘interest of a party in obtaining the information versus the interest of his

opponent in keeping the information confidential or in not requiring its production.’” Fidelity &

Guaranty Life Ins. Co. v. United Advisory Grp., Inc., 2016 WL 632025, at *4 (D. Md. Feb. 17,

2016) (quoting UAI Tech, Inc. v. Valutech, Inc., 122 F.R.D. 188, 181 (M.D.N.C. 1988)). “In other

words, the district Court ‘must weigh the need for the information versus the harm in producing

it.’” Slager v. Southern States Police Benevolent Ass’n, Inc., 2016 WL 4123700, at *2 (D.S.C.

Aug. 3, 2016) (quoting Helping Hand, LLC v. Balt. Cty., 295 F. Supp. 2d 585, 592 (D. Md. 2003)).




                                                 5
        Despite the broad discretion conferred on trial courts to decide when a protective order is

appropriate, and what degree of protection is required, the standard for issuance of a protective

order is high. CX, 2018 WL 5080944, at *3. 4

        B.      Motion to Compel

        As with a motion for protective order, Local Rule 104.7 and Federal Rule of Civil

Procedure 37 require that counsel confer regarding discovery disputes and make a good faith effort

to settle disputes without court intervention. Fed. R. Civ. P 37(a)(1); R. 104.7 (D. Md. 2018). This

Court will not contemplate discovery motions unless the moving party files a certificate either: (a)

reciting the date, time, and place of the discovery conference between the parties, and the names

of the participants therein, or (b) counsel’s attempts to hold such a conference without success;

and (c) an itemization of the issues requiring resolution by the Court. L.R. 104.7. Additionally,

Local Rule 104.8 provides, in relevant part:

        If a party who has propounded . . . requests for production is dissatisfied with the
        response to them and has been unable to resolve informally . . . any disputes with
        the responding party, that party shall serve a motion to compel within thirty (30)
        days of the party’s receipt of the response. . . . The parties shall serve motions and
        memoranda under L.R. 104.8 in accordance with Fed. R. Civ. P. 5(a) and shall not
        serve them through the Court’s electronic filing system nor file with the Court
        notices of service of the motion or memoranda.

L.R. 104.8(a). This Rule also requires that the parties “hold [a] conference required by L.R. 104.7

after serving upon one another all of the documents relating to the motion to compel.” L.R.

104.8(b). As with a motion for protective order, the burden is on the party resisting discovery.

United Oil Co. v. Parts Ass’n, 227 F.R.D. 404, 411 (D. Md. 2005); Hake v. Carroll County, 2014

WL 3974173, at *5 (D. Md. Aug. 14, 2014) (stating the party opposing a motion to compel carried




4
  See also American Medical Systems, 2016 WL 4411506, at *3 (“[A] court’s customary reluctance to constrain
discovery is heightened in the case of a motion seeking to prevent the taking of a deposition.”).

                                                    6
the burden “to establish that the information is not relevant, or that the discovery request should

be denied”).

III.     ANALYSIS

         A.       Compliance with the Local Rules

         Defendants first argue that “at least with respect to Defendants’ document production,”

Plaintiff’s Motion to Compel should be denied as untimely. (ECF No. 59 at 9–10). Citing Local

Rule 104.8(a), Defendants contend that Plaintiffs should have filed their Motion to Compel within

thirty days of March 20, 2019 (the day that Defendants served their final document production on

Plaintiffs). Id. at 9. As Plaintiffs received these responses over three months ago, Defendants

argue that Plaintiffs’ Motion is untimely. Id. at 9–10. Plaintiffs counter that their Motion is timely

because “Defendants did not unequivocally refuse to produce the requested discovery until June

13, 2019.” (ECF No. 60 at 11–12).5

         While Plaintiffs did not fully comply with Local Rule 104.8(a), as described above, that

failure is not fatal to their Motion. Failure to comply with Local Rule 104.8 does not per se require

dismissal of a party’s motion to compel. Tucker v. Ohtsu Tire & Rubber Co., Ltd., 191 F.R.D.

495, 497 (D. Md. 2000) (“[A]n absolute rule requiring [dismissal] without first determining

whether the opposing party would suffer any real prejudice if the motion is granted would be too

harsh a construction of the local rule.” (citing Fed. R. Civ. P. 1)). If the non-moving party will

not suffer any undue prejudice as a result of the moving party’s failure to comply with Local Rule

104.8, and there is good cause to excuse the failure to comply, then the moving party’s motion will

not be dismissed because of the procedural defect. See Blind Indus. & Servs. v. Route 40 Paintball


5
  Although not addressed by Counsel, it appears from the record, that 104.8 does apply, as this request for production
did receive some response. L.R. 104.8 (“This procedure shall not govern motions to compel . . . answers to
interrogatories or to requests for production . . . where no responses at all have been served).


                                                          7
Park, 2012 WL 4470273, at *1–2 (D. Md. Sept. 26, 2012) (finding Motion was not timely filed,

and such technical tardiness was fatal, as it was unjustified). Of note, here, Judge Hollander has

extended Discovery Deadlines awaiting the resolution of this discovery dispute, and thus, such a

Motion to Compel will not disrupt the Scheduling Order. See Webb, 2012 WL 3139551, at *1

(emphasizing plaintiff’s belated motion was particularly troubling because if granted, it would

disrupt the Scheduling Order by extending the discovery deadline, and thus denying plaintiff’s

motion to compel).

         Here, there is evidence that the parties communicated about the disputed discovery matters.

See Defs.’ Letters to Pls.’ Counsel (ECF No. 57-7); Pls.’ Letters to Defs.’ Counsel (ECF No. 58-

3); and ECF No. 58-1 ¶ 16(b) (attesting to an in-person conference between Pls.’ and Defs.’

counsel on March 25, 2019, prior to Plaintiff Chavis serving his First Set of Interrogatories upon

Defendant Plan). However, there is no evidence that Plaintiffs served their Motion to Compel

upon Defendants prior to involving the Court in the dispute.6 Nor is there any indication that the

parties have met and conferred, pursuant to Local Rule 104.7, at any time since the filing of any

of these motions.7


6
  Local Rule 104.8 provides the procedure which “shall be followed in litigating motions to compel answers to
interrogatories.” Loc. R. 104.8(a). First, should a requesting party receive responses to interrogatories or requests for
production that are “dissatis[factory],” the requesting party “shall serve a motion to compel within thirty (30) days of
the party’s receipt of the response.” Id. The motion (and accompanying memoranda) must be served upon the other
party in accordance with Federal Rule of Civil Procedure 5(a). Id. Once the motion to compel is served upon the
responding party, the responding party has fourteen (14) days to serve its response, and the moving party then has
fourteen (14) days to serve a reply. Id. Even after this Procedure, however, the parties are not entitled to file their
pleadings with the Court. Rather, if service of the papers does not lead to a resolution of the dispute, then “counsel
must hold the conference required by L.R. 104.7.” L. R. 104.8(b). Counsel must meet and confer with one another
“and make sincere attempts to resolve the differences between them.” L.R. 104.7. If the parties again fail to reach an
agreement, only then can the parties involve the Court in the dispute.
7
  Even after following the procedure outlined in Rule 104.8, supra note 6, the parties are not entitled to file their
pleadings with the Court. Rather, if service of the papers does not lead to a resolution of the dispute, Counsel must
meet and confer with one another “and make sincere attempts to resolve the differences between them.” L.R. 104.7.
If the parties again fail to reach an agreement, only then can the parties involve the Court in the dispute. See L.R.
104.8(c)(i).



                                                           8
       Under the facts of this case, however, dismissal of Plaintiffs’ Motion is not warranted.

Plaintiffs’ Motion – filed with their Response to Defendants’ Motion for a Protective Order –

seeks: (1) unredacted copies of the documents at issue; (2) full responses to the ten Interrogatories

at issue; and (3) a ruling on what the proper scope of discovery is. (ECF No. 58-1 at 28). Similarly,

Defendants’ Protective Order seeks a ruling: (1) forbidding discovery of the unredacted documents

at issue; (2) excusing Defendant Plan from responding to the ten Interrogatories at issue; and (3) a

ruling that the scope of discovery is limited to the administrative record. (ECF No. 57-1 at 22–

23). Dismissing Plaintiffs’ Motion, only to rule on the same substantive issues in considering

Defendants’ Motion, would be inefficient. See Fed. R. Civ. P. 1 (calling for a construction and

administration of the Federal Rules that best secures “the just, speedy, and inexpensive

determination of every action and proceeding”). The two Motions can be best adjudicated

simultaneously, and no prejudice will accrue to Defendants.

       B.      Waiver

       For their part, Plaintiffs argue that Defendants have waived their relevance objections.

Plaintiffs assert that this wavier occurred in three ways. First, Plaintiffs contend that by asserting

general objections in response to Plaintiffs’ Request for Production of Documents (served in

December 2018), the Defendants waived their right to challenge Plaintiffs’ May 2019 demands for

unredacted versions of those documents. (ECF No. 58-1 at 10–11; ECF No. 57-2 ¶ 15). This

argument is unpersuasive.       Defendants are challenging Plaintiffs’ subsequent demand for

unredacted versions of documents that Defendants have already produced pursuant to the

December 2018 requests, not the original documents to which general objections were made.

(ECF No. 57-1 at 7–9; ECF No. 57-2 ¶ 15).




                                                  9
       Second, Plaintiffs argue that even if those “general objections” were valid, Defendants’

Responses did not assert relevance as a basis to object. (ECF No. 58-1 at 10–20). This argument

fails for two reasons. First, as previously discussed, the instant challenge concerns Defendants’

failure to agree to Plaintiffs’ May 2019 demands for the unredacted versions of Defendants’

document production. The objections Defendants asserted in responding to Plaintiffs’ December,

2018 document production are inapposite. Second, within each Response Plaintiffs refer to

“General Objection number 4.” That objection states, in part, that Defendant objects to requests

for “all” or “each and every” document, as such requests, inter alia, “call for irrelevant

information.” (ECF No. 58-8 at 3; ECF No. 58-9 at 3; ECF No. 58-10 at 3).

       Third, Plaintiffs argue that Defendants waived any relevance objections because in their

Responses to Plaintiffs’ Requests for Production of Documents, Defendants referred to the

already-produced redacted documents. This argument is also unpersuasive. Plaintiffs have not

provided any case law to support the notion that by referring to already-produced redacted

documents, Defendants waived their right to object to a subsequent request for the production of

those documents in unredacted form. Ultimately, no basis for waiver is evident from the record.

       Notwithstanding this Court’s decision –– that no waiver has occurred under the facts before

it –– the Court will take this opportunity to remind all litigants practicing before it that general

objections, as well as “boilerplate” objections, are highly disfavored. Nonetheless, their use

remains common among parties appearing before the Court. The Court surmises that their use

persists out of a fear that the failure to assert them somehow will waive an objection. To the

contrary, because they are highly uninformative as to the nature of the objection, their very use

cuts in favor of waiver, not against it. See, e.g., Rule 33(b)(4) (requiring that when objecting to

interrogatories, the grounds must be stated with specificity or risks waiver).         Though not



                                                10
necessarily an issue in this case, there are instances where such objections can obscure what is and

is not being produced, especially when coupled with the mischievous phrase “notwithstanding

these objections,” a practice specifically prohibited in response to requests for production. Fed.

R. Civ. Proc. 34(b)(2)(c) (“An objection must state whether any responsive material are being

withheld on the basis of that objection. An objection to part of a request must specify the part and

permit inspection of the rest.”). Most importantly, such objections are of virtually no help in

assisting the parties or, as necessary, the Court in attempting to narrow or resolve the discovery

dispute. Objections of this nature neither adequately frame the dispute nor permit any evaluation

as to whether reasonable steps have been taken by the responding parties.

       C.      Scope of Discovery

       The parties both contest the applicable scope of discovery. In the Defendants’ view,

appellate review of Plaintiffs’ claims is limited only to the Administrative Record (“AR”), and

therefore discovery of any material from outside of the AR is improper. (ECF No. 57-1 at 14–20).

Conversely, Plaintiffs argue that discovery outside of the AR is proper because the information

redacted from Defendants’ document production is relevant both to Plaintiffs’ benefits claims and

breach of fiduciary duty claims. (ECF No. 58-1 at 24–25, 27–28).

       Scope of Discovery for Benefits Claims

       The parties make competing arguments about the applicable standard of review for

Plaintiffs’ benefits claims—de novo or abuse of discretion. See, e.g., ECF 57-1 at 10–14 (Defs.’

Motion); ECF 58-1 at 25–26 (Pls.’ Motion). The standard is critical to resolution of the underlying

case. In Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989), the Supreme Court held:

       [T]he validity of a claim to benefits under an ERISA plan is likely to turn on the
       interpretation of terms in the plan at issue. Consistent with established principles
       of trust law, we hold that a denial of benefits challenged under [29] U.S.C. §
       1132(a)(1)(B) is to be reviewed under a de novo standard unless the benefit plan

                                                11
        gives the administrator or fiduciary discretionary authority to determine eligibility
        for benefits or to construe the terms of the plan.
Id. at 115.8

Because the appropriate standard of review is both vigorously contested, and pivotal to resolving

the substantive issues in the case, it is best left to the trial judge who will be addressing those

issues, including those raised in the pending dispositive motions. However, even assuming for

arguendo that Plaintiffs are correct and that a de novo standard of review applies (which, in turn,

might support a somewhat broader scope of discovery), this would not support wholesale

discovery beyond the AR. As discussed by the Fourth Circuit in Quesinberry v. Life Insurance

Company of North America, even in a case of de novo review, a trial court should limit its

consideration of matters outside the AR to certain narrow circumstances:

         [W]e conclude that courts conducting de novo review of ERISA benefits claims
         should review only the evidentiary record that was presented to the plan
         administrator or trustee except where the district court finds that additional
         evidence is necessary for resolution of the benefit claim.               Exceptional
         circumstances that may warrant an exercise of the court's discretion to allow
         additional evidence include the following: claims that require consideration of
         complex medical questions or issues regarding the credibility of medical experts;
         the availability of very limited administrative review procedures with little or no
         evidentiary record; the necessity of evidence regarding interpretation of the terms
         of the plan rather than specific historical facts; instances where the payor and the
         administrator are the same entity and the court is concerned about impartiality;
         claims which would have been insurance contract claims prior to ERISA; and
         circumstances in which there is additional evidence that the claimant could not have
         presented in the administrative process. We do not intimate, however, that the
         introduction of new evidence is required in such cases. A district court may well
         conclude that the case can be properly resolved on the administrative record without
         the need to put the parties to additional delay and expense.

987 F.2d 1017, 1026–27 (4th Cir. 1993) (en banc).




8
  See also Carden v. Aetna Life Ins. Co., 559 F.3d 256, 259–60 (“In Glenn, the [Supreme Court] held that judicial
review of an ERISA plan administrator’s decision is “under a de novo standard unless the plan provides to the
contrary.” But when the plan language grants the administrator discretionary authority, review is conducted under the
familiar abuse-of-discretion standard.”) (citations and internal quotation marks omitted).

                                                         12
         By contrast, when examining benefit determinations under an abuse of discretion standard,

a trial court’s consideration of evidence (and, correspondingly, the scope of discovery) is more

restricted. See Sheppard & Enoch Pratt Hospital, Inc. v. Travelers Ins. Co., 32 F.3d 120, 125 (4th

Cir. 1994). Even in such cases, however, limited evidence (and discovery) beyond the AR that

was known to the administrator at the time of benefits review can be considered to the extent it

illuminates one or more of the so-called Booth9 factors that guide courts within this Circuit in

determining whether an abuse of discretion by the administrator took place. Helton v. AT&T, Inc.,

709 F.3d 343, 353–54 (4th Cir. 2013) (“[A] district court in many cases may not be able to

adequately assess a number of the Booth factors in the absence of evidence from outside the

administrative record.”). Thus, neither standard of review acts as strict bar to the consideration of

evidence beyond the AR in denial of benefits claims pursuant to 502(a)(1), although the scope of

discovery as to such materials are restricted.

         Scope of Discovery for Breach of Fiduciary Duty Claims

         In addition to pursuing claims based on denial of their individual benefits, under §

502(a)(2), beneficiaries may bring an action against a fiduciary under 29 U.S.C. § 1109(a). To

state a claim for breach of a fiduciary duty under ERISA, the plaintiff must allege: (1) the defendant

was a fiduciary, (2) who was acting within his fiduciary capacity, and (3) breached his duty. Cuthie



9
 In Booth v. Wal–Mart Stores, Inc., the Fourth Circuit identified eight nonexclusive factors for courts to consider in
evaluating whether a plan administrator abused its discretion. This includes such factors as:
         (1) the language of the plan; (2) the purposes and goals of the plan; (3) the adequacy of the materials
         considered to make the decision and the degree to which they support it; (4) whether the fiduciary’s
         interpretation was consistent with other provisions in the plan and with earlier interpretations of the
         plan; (5) whether the decisionmaking process was reasoned and principled; (6) whether the decision
         was consistent with the procedural and substantive requirements of ERISA; (7) any external
         standard relevant to the exercise of discretion; and (8) the fiduciary’s motives and any conflict of
         interest it may have.
201 F.3d 335, 342–43 (4th Cir. 2000).



                                                         13
v. Fleet Reserve Ass’n, 743 F. Supp. 2d 486, 494 (D. Md. 2010). As Judge Hollander noted in

ruling on Defendants’ Motion to Dismiss, “[A]lthough an individual may bring a claim using §

502(a)(2), only the plan as a whole, and not an individual beneficiary, is entitled to relief under

this section of ERISA.” (ECF No. 33 at 13).10

         With regard to Plaintiffs’ breach of fiduciary duty claim, Plaintiffs allege breach by

Defendants: (1) “failing to administer the 2009 Plan in accordance with its terms;” (2)

“misrepresenting the terms of the 2009 Plan to Plaintiffs;” (3) “failing to administer the 2009 Plan

solely in the interests of the Plan participants and beneficiaries;” (4) failing to administer the 2009

Plan for the exclusive purpose of providing Plan benefits to participants; and” (5) “denying

Plaintiff Chavis and Plaintiff Taylorson their 2009 Plan benefit entitlement.” (ECF No. 1 ¶ 150).

Plaintiffs also assert that Defendants Hayes and Troll breached their fiduciary duty by providing

misinformation that “Plaintiffs Chavis’ and Taylorson’s working in non-Union management

positions with Johnson Controls would have no impact on their Plan benefits.” Id. ¶ 164.

         ERISA claims that allege plan fiduciaries breached their fiduciary duties to plan

participants and beneficiaries are distinguishable from those made under other ERISA benefits

provisions because they concern materials and events beyond the AR. For this reason, several

district courts have permitted limited discovery outside of that which was within the AR in such.

See, e.g., Coffey v. Hartford Life & Accident Ins. Co., 318 F.R.D. 320, 325 (W.D. Va. 2017);

Malbrough v. Kanawha Ins. Co., 943 F. Supp. 2d 684, 691–93 (W.D. La. 2013); Jackson v. Rohm

& Haas Co., 2007 WL 2916396 (E.D. Pa. Oct. 1, 2007). Without direct guidance to the contrary,



10
   Defendants dedicate a considerable portion of their briefs to arguing that Plaintiffs are not entitled to discovery
outside of the AR, because their breach of fiduciary duty claims fail on the merits. (ECF No. 57-1 at 11–14; ECF No.
59 at 11–12). In deciding this discovery dispute, the Court will not address issues Judge Hollander already decided
(ECF No. 33 at 20–22) or will consider when deciding the pending dispositive motions. That is, the Court will not
restrict discovery based on Defendants arguments as to their chances of defeating the substantive claims when those
claims are, at this point, still fully viable and pending.

                                                         14
the Court finds the rationale of these courts to be persuasive in potentially allowing discovery

beyond the AR in breach of fiduciary duty claims.

        Having determined that there is no bright line limitation on a court’s consideration of

materials beyond the AR, in the context of individual denial of benefits claims or accompanying

breach of fiduciary duty claims, the question remains if any of the materials sought: (1) were

available to the administrator and otherwise relevant and proportional so as to justify discovery to

resolve Plaintiffs’ denial of benefits claims; and/or (2) are relevant and proportional to the

remaining breach of fiduciary duty claim. Further, the same relevancy/proportionality analysis

applies to information within the AR that was redacted by Defendants.

        1. The Personal Identifying Information of Other Plan Participants
        Defendants contest Plaintiffs’ request for the identifying information of other Plan

participants that is redacted from Defendants’ production of the AR. Defendants argue that such

is not relevant because, “[w]hat information these plan participants may have, if any, is speculative

at best and was not considered by the plan administrator when denying Plaintiffs’ benefits.” (ECF

No. 57-1 at 21). Further, Defendants urge that such information is not proportional to the needs

of this case. (ECF No. 59 at 5–8). They contend that “the burden on Defendants,” coupled with

the privacy concerns of those other plan participants, “would greatly outweigh any speculative

benefit to Plaintiffs.” Id. at 7.

        Even if the redacted materials fall outside of the AR, at least two Booth factors provide the

bridge to relevance for purposes of establishing the scope of discovery: (1) whether the provisions

at issue have been applied consistently; and (2) whether the fiduciary’s interpretation was

consistent with … earlier interpretations of the plan. See Booth, 201 F.3d at 342 (considering five

factors previously outlined by the Court in de Nobel, for determining the reasonableness of a


                                                 15
fiduciary’s discretionary decision, and five other factors “which were somewhat different from,

but not inconsistent with de Nobel,” and combining them into eight nonexclusive factors that a

court may consider). Additionally, the Fourth Circuit instructs that removal of trustees is proper

under § 502(a)(2) when the plan fiduciaries “continu[ously] act[] in an objectively unreasonable

manner that conflict[s] with their duties of loyalty and care.” Chao v. Malkani, 452 F.3d 290, 298

(4th Cir. 2006); see also Faircloth v. Lundy Packing Co., 91 F.3d 648, 659 n.6 (4th Cir. 1996)

(“Removal of trustees is appropriate when the trustees have engaged in repeated or substantial

violations of their fiduciary duties . . . .”). Thus, allowing Plaintiffs contact information for other

similarly situated plan participants could allow them to determine whether Defendants also

misrepresented the terms of the plan (or the relevant or authentic version of the plan) to others.

For example, other beneficiaries could share whether any Plan fiduciaries communicated with

them regarding whether their planned post-retirement employment was “unauthorized” so as to

risk suspension.

        In light of the relevance discussed above, Defendants’ arguments are unpersuasive. First,

Defendants have not articulated any specific burden so as to justify withholding the identity of

other plan participants who were denied plan benefits under a similar justification to that

communicated the Plaintiffs –– i.e., an assertion that after initially granting retirement benefits,

Plaintiffs’ subsequent “unauthorized employment” triggered an Internal Revenue Service

requirement that benefits be withheld until age sixty-two or the termination of employment. Such

is particularly unconvincing given Defendants’ position that all materials produced were, in fact,

within the underlying AR.       Defendants presumably have the redacted information at their

fingertips.




                                                  16
        In arguing that the sensitive nature of the other plan participants’ identifying information

as an additional basis for protection, Defendants rely on Smith v. Montgomery County, 573 F.

Supp. 604, 614 (D. Md. 1983).           There, this Court entered a protective order to prevent public

disclosure of the names of persons subject to strip searches without probable cause but permitted

disclosure of those names to the party moving for discovery of those names. Here, Plaintiffs only

seek other participants’ names, addresses, and telephone numbers. (ECF No. 60 at 6–7). Public

disclosure is not at issue. Further, releasing the contact information to the Plaintiffs does not

present any significant privacy concerns as Plaintiffs do not seek other personally-identifiable or

sensitive information (such as social security numbers or banking information).11 Finally, privacy

is left in the hands of the potentially affected parties; if other plan participants do not want to

disclose or discuss information with Plaintiffs, they can decline.                  The specific information

requested is addressed in turn.

        a. The Plan Participants’ Information Redacted from the Administrative Record, Bates
           Nos. D000595-D001124


        The AR contains pension plan applications from other plan participants, suspension

letters, and information other plan participants provided in disputing their benefits suspensions.

E.g., Bates Nos. D000602-D000622. To the extent the AR contains the names and contact

information (address, telephone number, or email address) of other similarly-situated plan

participants whose benefits were suspended under similar conditions (as described by the Court

above), Plaintiffs are entitled to discovery of that. As noted above, this information is relevant

both to Plaintiffs’ benefits denial and to Plaintiffs’ § 502(a)(2) claims on behalf of the Plan



11
  As mentioned by the Plaintiffs, if Defendants remain “motivated” by confidentiality concerns, they can prepare a
confidentiality agreement, and present such draft, and the rationale for such, to the Court and Defendant. (ECF No.
60 at 2).

                                                        17
(asserting that the Trustees should be removed because of misrepresentations made to those Plan

participants).

        b. The Johnson & Krol Report, Bates Nos. D001640-D001653


        The AR also contains a Report from Johnson & Krol, LLC, including recommendations on

whether certain Plan participants’ benefits should be suspended. (ECF No. 57-4). This report is

unredacted with the exceptions of the name and age of each Plan participant whose benefits were

considered for suspension. Id. at 4. For the same reasons that the names redacted in other portions

of the AR are relevant, the names of those Plan participants listed in the Johnson & Krol Report

are relevant to Plaintiffs’ claims. However, not all the names will be relevant because the Report

does not call for the suspension of all participants’ benefits. Accordingly, Defendants are ordered

to provide a new copy of the Report that leaves unredacted the names of Plan participants whose

benefits were suspended after the Board received this Report to the extent those Plan participants

are similarly situated and their benefits were suspended under the same or similar circumstances.

        c. Plaintiff Chavis’s First Set of Interrogatories on Defendant Plan, Nos. 1-10


        Defendants also seek a protective order excusing them from answering Interrogatories

Numbers 1–10 in Plaintiff’ Chavis’s First Set of Interrogatories on the Defendant Plan. (ECF No.

57-1 at 23; ECF No. 60-2 at 6–10 (the ten Interrogatories at issue)). Defendants contend that these

Interrogatories seek information “clearly outside the administrative record as it has nothing to do

with the Board of Trustees’ decision to suspend Plaintiffs’ benefits.” (ECF No. 57-1 at 16).

Defendants also reiterate their privacy concerns in disclosing the Plan participants’ contact

information. Id. at 17.




                                                18
       The Court agrees with Defendants that, as worded, the Interrogatories go beyond the proper

scope of discovery. Interrogatories One, Two, and Three each seek the name and address of every

Plan participant that received a Pension between January 1, 2009, and to the present. (ECF No.

60-2 at 6–7). Further, Interrogatories Numbers Four and Five seek the name and address of each

participant that is eligible for a Pension, but has not yet applied for one. Id. at 7–8. Interrogatories

Six, Seven and Eight seek the identification of any plan participant whose benefits were suspended

for three different time periods from 2009 to 2016, without any qualifier as to the circumstances

of the suspension. Interrogatories Nine and Ten seek the identification of plan participants during

the relevant time period “based on any section of the Internal Revenue Code.” Id.

       Plaintiffs’ benefits were revoked based on Defendants’ assertion that they had obtained

“unauthorized employment” after retirement which, in turn, triggered IRS provisions that

mandated rescission of benefits until participants reached age sixty-two or termination of that

employment. Additionally, Plaintiffs allege that they were provided incorrect information as to

whether certain post-retirement employment was authorized under the Plan. Defendants are

instructed to identify by name, address and phone number the other Plan participants during the

relevant time frame whose benefits were similarly denied under the same or similar

circumstances—i.e. based on obtaining “unauthorized employment” that, in turn, triggered any

IRS provision that (from Defendants’ standpoint) justified a denial, rescission or suspension of

benefits.

       d. The Unredacted Board Meeting Minutes


       Defendants further seek a protective order for unredacted versions of the Board Meeting

Minutes produced in the AR. (ECF No. 57-1 at 21–22; ECF No. 57-5). Defendants argue

“Plaintiffs have not carried their initial burden of showing that the discovery sought is relevant,”


                                                  19
and assert that the redacted portions pertain “to matters unrelated to Plaintiffs’ claims,” that “may

contain private or confidential information unrelated to Plaintiffs.” (ECF No. 57-1 at 22).

        Defendants have not indicated what the redactions contain, other than asserting that the

redacted portions are irrelevant/unnecessary to the Court’s consideration of Plaintiff’s claims.

(ECF No. 57-1 at 9). Most of the documents are heavily, if not fully, redacted. (See, e.g., ECF

No. 57-5). Considering that the Minutes do contain some discussion of Plaintiffs’ and others’

benefits suspensions (e.g., ECF No. 57-5 at 84), the Court finds that Plaintiffs are entitled to limited

additional discovery of the Board’s Meeting Minutes, which may bear on Plaintiffs’ breach of

fiduciary duty claims. Defendants therefore must produce unredacted versions of the Board’s

Meeting Minutes as to those sections where the Board discussed the suspension of benefits of those

individuals whose benefits were denied, suspended or rescinded because they obtained

“unauthorized employment” so as to trigger an IRS requirement that justified such action. This

includes either a specific individual or the topic in general

        e.   Defendants’ Deposition Testimony


        Finally, Defendants seek an order limiting the scope of depositions to information

contained in the AR. (ECF No. 57-1 at 22–23). The Court is not willing to enter such an Order at

this time, and cannot anticipate all questions or topics that Plaintiffs might seek to explore.

Nonetheless, the Court instructs the parties that the scope of such depositions, while not limited

to information in the AR, should nonetheless conform to the Court’s rulings and guidance as set

forth above.




                                                  20
IV.   CONCLUSION

      For the reasons set forth above, Plaintiffs’ Motion to Compel (ECF No. 58) is GRANTED

IN PART and DENIED IN PART. Defendants’ Motion for a Protective Order, ECF 57, is

similarly GRANTED IN PART and DENIED IN PART. A separate Order is filed herewith.

Dated: October 3, 2019
                                                                       /s/
                                                       J. Mark Coulson
                                                       United States Magistrate Judge




                                           21
